       Case 1:14-md-02542-VSB-SLC Document 851 Filed 03/13/20 Page 1 of 1




Wendelynne J. Newton                                                    Union Trust Building
412 562 8932                                                            501 Grant Street, Suite 200
wendelynne.newton@bipc.com                                              Pittsburgh, PA 15219-4413
                                                                        T 412 562 8800
                                                                        F 412 562 1041




                                          March 13, 2020
VIA EMAIL
Hon. Vernon S. Broderick, U.S.D.J.
Thurgood Marshall United States Courthouse                              3/16/2020
40 Foley Square, Room 415
New York, NY 10007

Re:      In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
         Master Docket No. 1:14-md-02542-VSB: Request to File Under Seal

Dear Judge Broderick:

        I write on behalf of Keurig, and in accordance with Your Honor’s Individual Rules &
Practices in Civil Cases 1.A and 5.B to request leave to file under seal limited portions of Keurig’s
Memorandum of Law in Opposition to Plaintiffs’ Motion and Objections to Magistrate Judge’s
Discovery Order and Exhibit 3 thereto, which contain certain confidential information.

        Keurig makes this sealing request to protect its attorney-client privileged information, as
well as the confidentiality interests of third parties. Moreover, the proposed redactions concern a
privileged communication from Keurig’s in-house counsel, as well as third-party documents
designated as confidential under the Stipulated Amended Protective Order. Exhibit 3 is an internal
business communication that Keurig has designated as “Highly Confidential” pursuant to the
Stipulated Protective Order.

        Keurig’s proposed redactions are narrowly tailored to protect the asserted confidentiality
of the subject matter at issue, and it requests that the Court permit the filing of these documents
under seal.


                                              Respectfully submitted,

                                              /s/ Wendelynne J. Newton

                                              Wendelynne J. Newton

cc: All counsel of record.
